Title: From Thomas Jefferson to J. P. P. Derieux, 20 January 1793
From: Jefferson, Thomas
To: Derieux, Justin Pierre Plumard



Dear Sir
Philadelphia Jan. 20 1793

I recieved yesterday your favor of the 9th. Mine of the 4th. would reach you about five days after the date of yours, and consequently would shew you that your bill in Mr. Fenwick’s hands having been paid, all your funds transmitted by me through Colo. Gamble are free from that incumbrance. There remains nothing further to be done therefore than to wait till the sales here are closed, and settle and remit you the balance.—I sent, in mine of the 4th. the paper specifying the best articles of sale here, which you desired, and I shall forward the two letters you last inclosed to me. I am with compliments to Mrs. Derieux, Dear Sir your most obedt. humble servt

Th: Jefferson

